Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 3, 6, 7, 9, 10, 15, 17, 19, 24, 25, 28, 32, 33, 34 are amended. Claims 1, 2, 4, 5, 8, 11-14, 16, 18, 22, 27, 29-31, 35, 37-38 are canceled. 
Claims 3, 6, 7, 9, 10, 15, 17, 19-21, 23-26, 28, 32-34, 36, 39 are under consideration.
2. The Finality of the Action issued 3/9/2021 is withdrawn (See also MPEP 714.12 and 714.13).

Claim Objections
3. (previous objection, withdrawn) Claims 3, 6, 7, 9, 10, 15, 17, 19, 24, 25, 32, 33, 34 were objected to because of informalities.
Applicant contends: the claims have been amended. 
In view of applicant’s amendments, the objections are withdrawn.

EXAMINER'S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney of record Andrew Custer on 5/27/2021 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

6. (Currently Amended) The chimeric retroviral-RNA replicon vector particle of claim 3, wherein the vector 

19. (Currently Amended) The chimeric retroviral-RNA replicon vector particle of claim 3, wherein the retroviral vector 

20. (Currently Amended) A pharmaceutical composition comprising the chimeric retroviral-RNA replicon vector particle of claim 3.

21. (Currently Amended) A method of inducing an immune response in a subject, comprising administering to the subject a pharmaceutical composition comprising the chimeric retroviral-RNA replicon vector particle of claim 17.

28. (Currently Amended) A packaging system for producing a chimeric retroviral-RNA replicon vector particle, wherein the particle is reverse transcriptase independent, comprising a packaging cell transfected or otherwise modified to contain:
a)    a first nucleic acid molecule encoding an envelope;
second nucleic acid molecule optionally encodes a nonfunctional reverse transcriptase protein;
c) a third nucleic acid molecule comprising an alphaviral replicon sequence comprising in a 5’ to 3’ direction: i) a polynucleotide sequence comprising an alphavirus replication signal comprising at least a 5' untranslated region (5’UTR) and a first copy of a polynucleotide sequence comprising a portion of the nsP1 coding sequence which comprises at least a conserved sequence element (CSE); ii) a retroviral packaging sequence; iii) an internal ribosome entry site (IRES): iv) a polynucleotide sequence encoding a full-length replicase polyprotein (REP) comprising a second copy of the nucleotide sequence comprising a portion of the nsP1 coding sequence comprising at least the CSE, wherein the second copy of the polynucleotide sequence is codon modified and in frame with the remainder of the sequence encoding the full-length REP; and v) a heterologous nucleic acid sequence of interest (SOI).

32. (Currently Amended) The packaging system of claim 28, wherein the envelope 

33. (Currently Amended) The packaging system of claim [[27]]28, wherein the retroviral vector polypurine tract (PPT) which has been deleted or otherwise mutated to be nonfunctional.

34. (Currently Amended) The packaging system of claim [[27]]28, wherein the pol protein comprises a nonfunctional integrase.

39. (Currently Amended) A therapeutic or prophylactic vaccine comprising the chimeric retroviral-RNA replicon vector particle[[s]] of claim 3 and a pharmaceutically acceptable excipient.

Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: the vector particle as recited in claim 3 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	6. Claims 3, 6, 7, 9, 10, 15, 17, 19-21, 23-26, 28, 32-34, 36, 39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648